Citation Nr: 1338724	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  11-28 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left (minor) shoulder acromioclavicular joint separation.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected lumbar spine degenerative changes.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to November 2009.  

This claim comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO granted service connection for multiple disabilities asserted in a VA Quick Start initiative claim that the Veteran filed while on active duty.  This rating decision included a grant of service-connection for lumbar spine degenerative changes with an initial rating assigned of 10 percent effective December 1, 2009 (the day following discharge), and a grant of service-connection for left shoulder acromioclavicular joint separation with an initial rating assigned of 10 percent effective December 1, 2009.  In January 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case was issued in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2011.  

Because the Veteran disagreed with the initial rating assigned following the award of service connection for his left shoulder acromioclavicular joint separation and lumbar spine degenerative changes, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for an already service-connected disability).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals additional records that were considered in the adjudication of the present appeal.

The Board's decision addressing the claim for entitlement to an initial evaluation in excess of 10 percent for service-connected lumbar spine degenerative changes is set forth below.  The issue of entitlement to an initial evaluation in excess of 10 percent for service-connected left (minor) shoulder acromioclavicular joint separation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's lumbar spine degenerative changes have been manifested by forward flexion to 70 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, left lateral rotation to 25 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 25 degrees, with no muscle spasm, no abnormal gait, and no abnormal spinal contour.  


CONCLUSION OF LAW

The criteria to establish entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative changes have not been met.  38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a; Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) states that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Turning to the duty to notify, VA must notify claimants of the evidence that is necessary, or would be of assistance in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  The notice VA provides must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. §3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA because the contents of the notice letter fully complies with requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  More specifically, a letter dated December 2009, sent prior to the rating decision issued in January 2011, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for his lumbar spine disability.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the January 2011 rating decision on appeal granted service connection for the Veteran's lumbar spine disability.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  The Board notes that the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C.A. § 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  As the contents of the notice letter fully complied with the requirements of 38 U.S.C.A. §  5103(a) and 38 C.F.R. §  3.159(b), and the notice served the purpose as a decision was issued awarding service connection for the claim, a disability rating, and an effective date, the Board concludes that VA satisfied its duty to notify the Veteran.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Here, the RO associated all of the Veteran's private treatment records, VA treatment and examination records, and service treatment records with the claims file.  The Veteran did not identify additional sources of medical records other than those he submitted.  As such, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Finally, the duty to assist also includes providing an examination when warranted.  The Veteran was provided with a VA examination for his lumbar spine in June 2010, so this duty was also satisfied.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to undertake to comply with the provisions of 38 U.S.C.A. § 5103, 5013A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Analysis

The Veteran seeks an initial disability evaluation in excess of 10 percent for his service-connected lumbar spine degenerative changes.  He asserted in his January 2011 notice of disagreement that the rating currently assigned does not consider his functional loss due to pain on movement as required by 38 C.F.R. § 4.40, nor does the rating consider the effects of his treatment medication on his condition according to the Veteran.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a.  Intervertebral disc syndrome can, alternately, be rated under the Formula For Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes also found at 38 C.F.R. § 4.71a.  

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  

For VA compensation purposes, normal range of motion includes forward flexion of the thoracolumbar spine of zero to 90 degrees, extension of zero to 30 degrees, and left and right lateral rotation of zero to 30 degrees each.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a at Note (2).  

The General Formula provides that an evaluation of 10 percent is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent evaluation is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5).  

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.   

Under 38 C.F.R. § 4.59, which discusses painful motion, the regulation states:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

To evaluate under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation applies where the Veteran has incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent disability evaluation applies where the Veteran has incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent disability evaluation applies where the Veteran has incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent disability evaluation applies where the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  In addition, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires (1) bed rest prescribed by a physician, and (2) treatment by a physician.  38 C.F.R. § 4.71a.  

The Veteran is rated under Diagnostic Code 5242, degenerative arthritis of the spine, which also directs the adjudicator see Diagnostic Code 5003.  Diagnostic Code 5003 for degenerative arthritis notes that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

Assign a 20 percent evaluation with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations; Assign a 10 percent evaluation with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  

Note (1) to Diagnostic Code 5003 is relevant to the analysis, and states that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.

Turning to the evidence presented, the service treatment records include an enlistment examination from May 1988 where the Veteran reported an automobile accident prior to enlistment from November 1987, in which he hurt his lower back and experienced pain for 4 months.  Information was requested from his treating physician, and the treating physician indicated in a July 1988 report of medical examination/treatment that the Veteran had lumbar tenderness with a normal examination, normal x-rays, no pain, and was released to regular work with an excellent prognosis.  An August 1988 orthopedic consultation stated that the lateral x-ray of the lumbosacral spine showed no acute bony abnormality, and noted a lumbosacral spine matter that had resolved.  (See DPRIS/Personnel Records envelope).  Subsequent service treatment records from November 1997 note lumbar spinal asymmetry with lower back pain while in service, and refer the Veteran for review at the physical therapy clinic.  (See STRs-Medical, envelope 2).  The service treatment records include periodic complaints of lower back pain, with notations of referral to physical therapy and pain management between November 1997 and January 2007.  (See STRs-Medical, envelopes 1 and 2).  Diagnostic studies in service include a March 2000 x-ray of the lumbar spine where definite fracture was not observed, but there was mild degenerative change.  A July 2006 lumbar spine MRI was unremarkable, and a September 2006 treatment note for lower back pain and strain included an unremarkable MRI of the lumbar spine, with remarkable results after treatment where the Veteran was released from care without limitations.  (See STRs-Medical, envelopes 1 and 2).  The most recent service treatment record concerning the Veteran's lower back was a January 2007 note to renew his physical profile for lower back pain, where pain on motion was noted, but range of motion, appearance, and neurological examinations were normal.  (See STRs-Medical, envelopes 1 and 2).  

The Veteran also submitted private treatment notes from April 2010 to May 2010.  The April 2010 evaluation included the Veteran's reported history of pain in the lumbar spine that began 13 years prior in a parachute accident.  The Veteran indicated that he had lumbar pain that radiated to the right foot with numbness, in addition to muscle spasms, stiffness, and limited motion.  The Veteran reported undergoing various treatments, including chiropractic manipulation that reportedly reduced his pain and improved his function, as well as other modalities including physical therapy that were reportedly not helpful.  Objective physical examination indicated that the Veteran's lumbar spine was normal upon inspection, including the skin, soft tissue, and bony appearance, with a gentle lumbar lordotic curve, and no gross edema or evidence of acute injury.  Palpation revealed tenderness over the lumbar paraspinal muscles.  Strength was 5/5 in all major muscle groups.  The note indicated that the Veteran had full active range of motion of all major joints except he had decreased active range of motion in the back.  He had a normal heel to toe gait pattern, no gross scoliosis or other abnormal spinal curvatures.  The assessment included low back pain and limb pain.  Private treatment records also include a May 2010 nerve conduction study of the lumbar spine to rule out radiculopathy or plexopathy based on the diagnosis of limb pain.  The summary of findings indicated that there was evidence of acute/sub-acute bilateral (S1) sural nerve(s) sensory radiculopathy.  

The record also includes a VA examination from June 2010.  In the history elicited upon examination, the Veteran reported an onset of mid- to low back pain in 1994 as a result of airborne operations that had worsened as he became older.  He stated that he obtained a permanent profile for his back of no running with a limited number of sit-ups in 1998 or 1999.  The Veteran indicated that he currently has back spasms with prolonged sitting or standing, and he does not do a lot of activity, and does not heavy lifting.  He stated that he wore a foot lift to correct right hip angulation to help relieve back pain.  The Veteran stated that he had pain in his mid- to low back and bilateral paraspinal tissue, and described his pain as constant and moderate, with stiffness, radiation, and numbness, tingling, or weakness in his right foot and limitation of motion.  He indicated that he had severe, frequent flares that lasted for hours 3 times a week, with no loss of motion or loss of function with the flares.  He indicated that walking is limited due to back pain and could walk a half mile, and he stated that he was limited to standing up to 20 minutes due to back pain.  

Upon physical examination of the spine, the examiner noted that the Veteran had forward flexion to 70 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, left lateral rotation to 25 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 25 degrees.  The examiner indicated that there were no signs of pain with regard to objective evidence of pain on active range of motion, and further noted that the Veteran stated that he felt the beginnings of tightness to the lower back including bilateral paraspinal tissue.  The examiner also indicated that there was no objective evidence of pain following repetitive motion, and that there were no additional limitations after three repetitions of range of motion.  As for objective abnormalities of the thoracic sacrospinalis, the examiner noted left and right guarding, but no spasm, atrophy, weakness, or tenderness.  The examiner's inspection of the spine was normal, with a normal gait, and no abnormal spinal curvatures and no thoracolumbar spine ankylosis were present.  Neurological examination was also normal, with no incoordination, 5/5 detailed motor testing in all 4 extremities, intact sensory testing in all 4 extremities, and deep tendon reflexes 2+/4 at knee jerks, ankle jerks, biceps, triceps, and brachioradialis.  Lumbosacral spine views revealed minimal anterior osteophytes in the lower lumbar spine, and the diagnosis was lumbosacral spine degenerative changes.  

After considering the foregoing evidence, the Board finds that the evidence is against a finding that a higher evaluation is warranted for the Veteran's lumbar spine degenerative changes, currently evaluated at 10 percent disabling under Diagnostic Code 5242.  

As the Veteran filed his claim for service connection while still on active duty, and challenged the propriety of the initial rating assigned for his lumbar spine degenerative changes, the Board has considered the whole of the evidence, from service treatment records to present, in evaluating this claim.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

After considering the service treatment records, private treatment records, and the VA examination, the Board finds that the evidence is against granting a 20 percent evaluation under the General Formula that applies to Diagnostic Code 5242 since the evidence does not note forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis as required for a 20 percent evaluation.  

More specifically, the service treatment records are relatively silent on particular degree measurements for the Veteran's range of motion, but they do state that the Veteran had normal range of motion, gait, and appearance (except for an early instance of asymmetry in 1997 that was no longer noted by 2007) despite his complaints of pain.  Thus, the service treatment record evidence is against a 20 percent rating.  

Further, private treatment records from April and May 2010 note decreased active range of motion for the lumbar spine, but did not include specific degree measurements to compare to the Diagnostic Code requirements for a 20 percent evaluation.  However, the private treatment records did note that the Veteran had 5/5 muscle strength in all major muscle groups with a normal gait, and no gross scoliosis or abnormal spinal curvatures.  As such, the private treatment records are against granting a 20 percent evaluation, as the limitation of motion is undefined, and no gait or spinal curvature abnormalities were noted.  

Finally, the June 2010 VA examination noted forward flexion of 70 degrees for the Veteran's thoracolumbar spine, a combined range of motion of 190 degrees, and no muscle spasm, no abnormal gait, and no abnormal spinal contour.  The VA examiner also indicated that there was no objective evidence of pain following repetitive motion, and there were no additional limitations of motion after three repetitions of range of motion, although the Veteran stated that he felt the beginnings of tightness to the lower back including bilateral paraspinal tissue upon active range of motion.  The range of motion noted by the VA examiner is higher than the range of motion required to obtain a 20 percent evaluation, and there were no gait or spinal curvature abnormalities to support a 20 percent evaluation.  In sum, the evidence is against granting a 20 percent evaluation for the Veteran's lumbar spine degenerative changes because the evidence is against finding the level of limitation of motion and abnormalities required for the higher evaluation.  

Similarly, the evidence is against granting a 40 percent evaluation because forward flexion of the thoracolumbar spine is not at 30 degrees or less, and there is no favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is not warranted as the evidence does not reflect unfavorable ankylosis of the entire thoracolumbar spine.  

The Board acknowledges that the Veteran argued that he was entitled to a higher evaluation due to functional loss due to pain on movement pursuant to 38 C.F.R. § 4.40, as well as the effects of his medications.  However, the Board notes that the VA examiner acknowledged the Veteran's reports of the beginnings of tightness to the lower back including bilateral paraspinal tissue upon active range of motion, but also indicated that there was no objective evidence of pain following repetitive motion, and there were no additional limitations of motion after three repetitions of range of motion.  As such, the VA examiner's objective examination revealed that the Veteran had no additional limitations of function due to pain, even upon multiple repetitions, despite the Veteran's arguments to the contrary.  Thus, the Board finds that the evidence is against the Veteran's assertion of entitlement to a higher evaluation due to functional loss due to pain.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).   Finally, the Board notes that the Veteran informed the VA examiner that there were no side effects of his treatment, which included physical therapy, Robaxin, and Percocet.  These statements to the VA examiner contradict the Veteran's assertions of medication effects.  

Concerning other potentially relevant rating criteria, the Board notes that the criteria for intervertebral disc syndrome are not for application here as the record does not reflect a diagnosis of intervertebral disc syndrome.  In addition, the Veteran did not report incapacitating episodes, nor does the record reflect prescribed bed rest or treatment by a physician for any such episodes.  

Further, the Veteran is not entitled to a higher evaluation under Diagnostic Code 5003 for degenerative arthritis, which allows for a rating for degenerative arthritis established by x-ray findings when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes.  Although the Veteran has degenerative changes noted upon x-ray and MRI examinations, his level of limitation of motion is compensable under the General Formula that applies to Diagnostic Code 5242 so a rating under Diagnostic Code 5003 is not warranted.  

Finally, the Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran and other lay witnesses. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences, including reporting certain symptoms such as pain and giving way.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Board finds the Veteran competent to report the symptoms he experiences, the Veteran's statements are less credible and entitled to less probative weight in light of the medical evidence collected upon examination.  For example, the Veteran's account of his symptomatology, including functional loss due to pain on motion, and effects from treating medications, was inconsistent with examination that revealed no loss of range of motion upon repetition despite reported pain, and the Veteran's statement that there were no side effects from his treatment.  As such, more probative weight was assigned to the VA examiner's statements.  

The Board has considered whether staged ratings, are appropriate for the Veteran's service-connected lumbar spine degenerative changes; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for this disability is not warranted.  

Turning to extraschedular rating considerations, the Board must determine whether referral is warranted for a rating outside of the schedule for the Veteran's lumbar spine degenerative changes.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2012).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Here, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, so referral for extraschedular consideration is not required.  The Veteran's reported pain, weakness, and range of motion limitations for both lumbar spine degenerative changes are all contemplated by the Diagnostic Codes, and they do not indicate that a higher rating is warranted.  Thus, the extraschedular analysis ends here, and referral for consideration of an extraschedular rating is not required.  

As a final point, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher rating includes a claim for a total rating based on individual unemployability (TDIU) where a Veteran claims that his service-connected disability prevents him from working. Here, the Veteran had not alleged entitlement to TDIU in the claim for an increased initial evaluation that is currently pending before the Board.  In addition, the Veteran indicated that he had not lost any time from work, and was working at the time in the purchasing department for a company when questioned at the June 2010 VA examination about the effects of his back impairment on his usual occupation.  As such, the Board finds that Rice is not applicable to the current appeal.  However, the Board notes that review of the claims file reveals that the Veteran later alleged entitlement to TDIU in a separate December 2011 claim as result of the service-connected lumbar spine degenerative changes and other disabilities.  Review of the Virtual VA electronic claims file indicates that the RO granted entitlement to a 100 percent TDIU rating based on the Veteran's December 2011 claim in a December 2012 rating decision.  The December 2012 rating decision is not before the Board.  

For the reasons stated above, the Board finds that the criteria for an evaluation in excess of 10 percent for lumbar spine degenerative changes have not been met.



ORDER

An evaluation in excess of 10 percent for lumbar spine degenerative changes is denied.  


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for service-connected left (minor) shoulder acromioclavicular joint separation.  38 C.F.R. § 19.9 

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for service-connected left (minor) shoulder acromioclavicular joint separation, and asserts that the rating currently assigned does not consider functional loss due to pain on movement as required by 38 C.F.R. § 4.40, and does not consider the effects of his treating medications on his condition.  A VA examination was provided for the Veteran's claim in June 2010, but the inadequacies evident in the examination require a remand.  

Although the VA examiner diagnosed left shoulder acromioclavicular joint separation after taking a history of the Veteran, conducting a physical examination, and taking an x-ray that revealed a left A-C joint widened to 7.5mm, the examination report failed to include statements relevant to all Diagnostic Codes the Veteran's shoulder disability could be rated under.  More specifically, the VA examiner did not indicate whether the Veteran's left arm had a limitation of motion at shoulder level, midway between his side and shoulder, or to 25 degrees from his side as relevant to Diagnostic Code 5201 for arm limitation of motion.  This is important, as this is the specific Diagnostic Code the Veteran's shoulder is rated under.  The VA examiner did not indicate whether the Veteran had unfavorable ankylosis of scapulohumeral articulation with abduction limited to 25 degrees from the side, intermediate ankylosis of scapulohumeral articulation between favorable and unfavorable, or favorable ankylosis of scapulohumeral articulation with abduction to 60 degrees with the ability to reach his mouth and head, which are relevant to Diagnostic Code 5200.  Additionally, the VA examiner did not indicate whether there was some other impairment of the humerus, including a loss of the head, nonunion, fibrous union, recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements, infrequent episodes and guarding of movement only at shoulder level, or mal-union with marked or moderate deformity as required by Diagnostic Code 5202.  Finally, the VA examiner did not indicate whether there was dislocation of the clavicle or scapula, nonunion of the clavicle or scapula with loose movement, nonunion of the clavicle or scapula without loose movement, or mal-union of the clavicle or scapula that is relevant to Diagnostic Code 5203.  As such, the VA examination is inadequate to properly evaluate and rate the Veteran's left shoulder acromioclavicular joint separation and must be conducted again.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete an authorization and consent form to request any private records relevant to his left shoulder acromioclavicular joint separation claim.  Request all VA and private records pertaining to the Veteran since May 2010, and associate them with the claims file.  

2. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA orthopedic examination, by appropriate physicians, at a VA medical facility, to determine the current nature and severity of his service-connected left shoulder acromioclavicular joint separation.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the left shoulder (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should specifically report whether limitation of motion of the arm is at shoulder level, midway between his side and shoulder, or to 25 degrees from his side.  The examiner must report whether the Veteran has unfavorable ankylosis of scapulohumeral articulation with abduction limited to 25 degrees from the side, intermediate ankylosis of scapulohumeral articulation between favorable and unfavorable, or favorable ankylosis of scapulohumeral articulation with abduction to 60 degrees with the ability to reach his mouth and head.  The examiner must report whether the Veteran has other impairment of the humerus, including a loss of the head, nonunion, fibrous union, recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements, infrequent episodes and guarding of movement only at shoulder level, or mal-union with marked or moderate deformity.  The examiner must report whether the Veteran has dislocation of the clavicle or scapula, nonunion of the clavicle or scapula with loose movement, nonunion of the clavicle or scapula without loose movement, or mal-union of the clavicle or scapula.  In addition, the examiner should reference any daily or occupational impairment associated with the Veteran's service-connected left shoulder acromioclavicular joint separation disability.  

3. After the Directives above have been completed, readjudicate the Veteran's claim in light of all pertinent evidence (to include all evidence added to the records since the last adjudication) and legal authority.  

4. If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case (SSOC), and afford them the appropriate period of time to respond thereto before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


